26 U.S. 573 (____)
1 Pet. 573
THE UNITED STATES, PLAINTIFFS IN ERROR,
vs.
NICHOLAS STANSBURY AND EDWARD MORGAN.
Supreme Court of United States.

*574 The case was argued by Mr. Wirt, Attorney General for the United States, no counsel attending on the part of the defendants in error.
Mr. Chief Justice MARSHALL, delivered the opinion of the Court. 
This was an action of debt on a judgment which had been rendered in favour of the United States, against Thomas Sheppard, and the two defendants in error. The marshal returned, as to Sheppard, non est inventus. The other two defendants pleaded that they were sureties to Sheppard, in the bond on which the former judgment was rendered: that the United *575 States took out a ca. sa. on that judgment, against Sheppard, by virtue of which he was imprisoned; whereupon William H. Crawford, the Secretary of the Treasury of the United States, released the said Sheppard from execution, on his paying costs, and conveying all his property, real, personal, and mixed, to the United States; with which condition, it is admitted, Sheppard complied. The United States demurred, and the Circuit Court gave judgment on the demurrer, pro forma, for the defendants; which judgment is now before this Court on a writ of error.
It is not denied, that at Common Law, the release of a debtor whose person is in execution, is a release of the judgment itself. Yet the body is not satisfaction in reality, but is held as the surest means of coercing satisfaction. The law will not permit a man to proceed at the same time against the person and estate of his debtor; and when the creditor has elected to take the person, it presumes satisfaction, if the person be voluntarily released. The release of the judgment is, therefore, the legal consequence of the voluntary discharge of the person by the creditor.
This being the positive operation of the Common Law, it may unquestionably be changed by statute.
The United States contend, that it is changed by the Act providing for the relief of persons imprisoned for debts due to the United States. That Act authorizes the Secretary of the Treasury, on receiving a conveyance of the estate of a debtor confined in jail at the suit of the United States, or any collateral security, to the use of the United States, to discharge such debtor from his imprisonment under such execution; and he shall not be again imprisoned for the said debt; "but the judgment shall remain good and sufficient in law, and may be satisfied out of any estate, which may then or at any time afterwards belong to the debtor."
The sole duty of the Court is to construe this statute according to its words, and the intent of the legislature. Did Congress design to discharge the sureties or to release the judgment?
The Act is "For the relief of persons imprisoned for debts due to the United States," not for the relief of their sureties; and does not contain a single expression conducing to the opinion, that the mind of the legislature was directed towards the sureties, or contemplated their discharge. The only motive for the Act, being to relieve debtors who surrender all their property, from the then useless punishment of imprisonment; there can be no motive for converting this Act of mere humanity, into the discharge of other debtors, whose condition it does not in any measure deteriorate. If the Act produces this *576 effect, it is an effect contrary to its intention, occasioned by a technical rule, originating in remote ages; which has never been applied to a statutory discharge of the person.
But the language of the statute has guarded against this result. It has expressly declared, that the judgment shall remain good and sufficient in law. How can this Court say that it is not good, and is not sufficient? If it be good and sufficient, for what purpose is it so? Certainly, for the purposes for which it was rendered  to enable the United States to proceed regularly upon it, as upon other judgments; with the single exception, made by the Act itself. The voluntary discharge of a debtor, by his creditor, is a release of the judgment, because such is the law. But in this case, the legislature has altered the law. It has declared that the discharge of a debtor in the forms prescribed, shall amount solely to a liberation of the person  not to a release of the judgment. That shall remain good and sufficient. Were Courts to say, that, notwithstanding this provision, the judgment is released, it would amount to a declaration that a technical rule, in the Common Law, founded in a presumption growing out of the simplicity of ancient times, and not always consistent with the fact, is paramount to the legislative power. It would in fact be to repeal the statute. It would unquestionably be to defeat the object of the legislature; since it would be no very hardy assertion to say, that, if the discharge of the person in custody discharged the other obligors, the imprisoned debtor would never be released, while the debt remained unpaid; unless the insolvency extended to all the obligors.
The second point made by the counsel for the defendants, that the sureties are exonerated by the compromise made with the principal without their concurrence, is the same in principle with that which has been considered. No compromise of the debt has been made. The course prescribed by the law has been pursued. The whole property of the imprisoned debtor has been surrendered, and on receiving it, his person has been discharged. The Act of Congress declares, that the judgment shall still remain in force. If the creditor had entered into a compromise not prescribed by law, or had given any discharge not directed by statute, the question might have been open for argument. But, while the whole transaction is within the precise limits marked out by law, it cannot produce a result directly opposite to that intended by the statute. The only doubt which can be suggested respecting the intent of the legislature, is created by the last words of the sentence, declaring, that the judgment shall remain good and sufficient in law. They are "and may be satisfied out of any estate which may then, or at any time afterwards belong to the debtor." These words are certainly *577 useless; and may be supposed to indicate an idea, that it could be satisfied out of the estate of the debtor only. That as they are not required to render that estate liable, they may be understood to limit the right of the creditor to obtain satisfaction from the estate of any other person. We do not however think this the correct construction. The words are considered as mere surplusage, not as limiting the rights of the United States to proceed against all those who are bound by the judgment.
We think, then, that the Circuit Court ought to have sustained the demurrer; and that the judgment which overrules it ought to be reversed. But considering the plea, and the manner in which the cause has been brought up, the Court will not direct an absolute judgment to be entered for the United States; but will reverse the judgment and remand the same for further proceedings, that the Circuit Court may give leave to the defendants to plead.
This cause came on &c. on consideration whereof, It is adjudged and ordered, that the judgment of said Circuit Court in this cause be and the same is hereby reversed and annulled, and that the cause be remanded, that the said Circuit Court may give leave to the defendants to plead.